                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

U.S. BANK TRUST, N.A., AS               )
TRUSTEE FOR LSF9 MASTER                 )
PARTICIPATION TRUST,                    )
                                        )
             Plaintiff,                 )
                                        )
      v.                                )    2:19-cv-00157-JAW
                                        )
SHANNON R. MOORE,                       )
                                        )
             Defendant,                 )
                                        )
STEVE THOMES,                           )
                                        )
             Party-in-Interest.         )

       ORDER AFFIRMING ORDER OF THE MAGISTRATE JUDGE

      The United States Magistrate Judge filed with the Court on November 25,

2019, his Order on Defendant’s Pending Motions. Order on Def.’s Pending Mots. (ECF

No. 35) (Order). The order addressed filings of Defendant Shannon Moore which the

Magistrate Judge interpreted as “a motion for entry of default and challenge to the

jurisdiction of the Court (ECF No. 22), a motion for administrative declaratory

judgment (ECF No. 32), and a motion to compel restitution (ECF No. 32).” Id. Ms.

Moore filed her objection to the order on November 26, 2019, see Order to Strike

Magistrate’s Order (ECF 35) and Replace with Sovereign Pet’r’s Order to Dismiss with

Prejudice (ECF No. 39) (Def.’s Obj.), and U.S. Bank Trust, N.A., as Trustee for LSF9

Master Participation Trust (U.S. Bank) filed its response to the objection on

December 16, 2019. See Pl.’s Opp’n to Def.’s Mot. to Reconsider Ct. Orders Under ECF

Doc. 28, 29, 30, and 35 (ECF No. 40).
      Ms. Moore argues that the Magistrate Judge has erred “by mis[]representing

the status of the Sovereign with the word ‘defendant’ in conflict with the Petitioner

commercial affidavit E[CF] 15-1 and counter claim E[CF] 16 and all documents

thereafter.” Def.’s Obj. at 2. This argument stems from Ms. Moore’s self-description

as “the Sovereign In Fact Shannon,” id. at 1, or elsewhere “Moore: Shannon, as

Woman, Sovereign Petitioner.” Id. at 13. In her objection, she describes “three

categories of people in our Corporate United States”: (1) Sovereign peoples “who are

the beneficiaries and heirs to the said ‘we the people’”; (2) Government

persons/people, who are “employees of one of the many corporations with the

associated name iteration of ‘The United States’”; and (3) Statutory Citizens, “who

are consciously or unconsciously 14th amendment citizens . . ..” Id. at 6. Although

she seems to place herself in the first category of people, Ms. Moore does not directly

propose that because she describes herself as Sovereign, she is immune from suit or

retains a special legal status that affects her susceptibility to a civil action. Whatever

way she elects to describe herself, for purposes of this lawsuit, Ms. Moore is the

Defendant, and the Magistrate Judge did not err by referring to her as such.

      Ms. Moore states that the Magistrate Judge “erred by taking 4 weeks versus

three days in addressing the lack of jurisdiction issue.” Id. However, Ms. Moore

cannot impose any deadline on the Magistrate Judge simply by writing “72 HOURS

TO DEFAULT OF WRONGDOER” in her filing. Judicial Notice at 1 (ECF No. 22)

(emphasis omitted).




                                            2
      Ms. Moore contends that the Magistrate Judge “has failed to recognize that the

ADMINISTRATIVE DECLARATORY JUDGMENT instrument is a binding contract

by operation of law that has already been recognized as the valid instrument that has

expunged alleged petitioner[’]s debt and discharged the recorded mortgage” and that

therefore, U.S. Bank has “fail[ed] to state a claim upon which relief can be granted.”

Def.’s Obj. at 2. Ms. Moore appears to be referring to the second attachment to her

filing entitled “Claimant’s Administrative Declaratory Judgment, Motion to Compel

Restitution Payment.” Claimant’s Admin. Declaratory J., Mot. to Compel Restitution

Payment (ECF No. 32).       The attachment, entitled “Administrative Declaratory

Judgment,” appears to be Ms. Moore’s attempt to unilaterally find that U.S. Bank’s

failure to respond to one of her previous filings allowed her to impose a final judgment

on U.S. Bank that discharged the mortgage and loan at issue in this case. Id., Attach.

2. Ms. Moore does not have the power to impose deadlines on other parties to this

litigation or create consequences for failure to comply with her deadlines.

      The Court reviewed the remainder of Ms. Moore’s objection and determined

that it does not relate to the Magistrate Judge’s reasoning.

      The Court has reviewed and considered the Magistrate Judge’s Order, together

with the entire record; the Court has made a de novo determination of all matters

adjudicated by the Magistrate Judge's Order; and the Court concurs with the

recommendations of the United States Magistrate Judge for the reasons set forth in

his Order, and determine that no further proceeding is necessary.




                                           3
      It is therefore ORDERED that the Magistrate Judge’s Order on Defendant’s

Pending Motions (ECF No. 35) be and hereby is AFFIRMED.               The Court

OVERRULES Defendant Shannon R. Moore’s “Order to Strike Magistrate’s Order

(ECF 35) and Replace with Sovereign Petitioner’s Order to Dismiss with Prejudice”

(ECF No. 39); DENIES Defendant Shannon R. Moore’s “Judicial Notice 72 Hours to

Default of Wrongdoer” (ECF No. 22); and DENIES Defendant Shannon R. Moore’s

“Claimant’s Administrative Declaratory Judgment, Motion to Compel Restitution

Payment” (ECF No. 32).

      SO ORDERED.


                               /s/ John A. Woodcock, Jr.
                               JOHN A. WOODCOCK, JR.
                               UNITED STATES DISTRICT JUDGE

Dated this 15th day of January, 2020




                                       4
